 1                                          THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4
 5

 6
 7

 8                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE
10 MONACO VILLA CONDOMINIUM
   OWNERS ASSOCIATION, a Washington             No.: 2:18-cv-00464-MJP
11 non-profit corporation,
                                                STIPULATED MOTION TO EXTEND
12                     Plaintiff,               TIME TO FILE ANSWER FOR THIRD-
                                                PARTY DEFENDANT GREAT
13        v.                                    AMERICAN INSURANCE COMPANY
14 CENTURY SURETY COMPANY, an Ohio              NOTED ON THE MOTION CALENDAR:
   company; COMMONWEALTH                        OCTOBER 17, 2018
15 INSURANCE COMPANY OF AMERICA, a
   Delaware company; FIREMAN'S FUND
16 INSURANCE COMPANY, a California
   company; GULF INSURANCE COMPANY,
17 a Connecticut company; NATIONAL FIRE
   AND MARINE INSURANCE COMPANY,
18 a Nebraska company; and DOE
   INSURANCE COMPANIES 1-10,
19
                       Defendants.
20
   COMMONWEALTH INSURANCE
21 COMPANY OF AMERICA, a Delaware
   company,
22
                       Third-Party Plaintiff,
23
           v.
24
   ALLSTATE INSURANCE COMPANY, an
25 Illinois company; AMERICAN CASUALTY
   COMPANY OF READING PA, a
26 Pennsylvania company; AXIS SURPLUS

     STIPULATED MOTION TO EXTEND TIME TO FILE ANSWER FOR     Page 1
     THIRD-PARTY DEFENDANT GREAT AMERICAN INSURANCE
     COMPANY- No.: 2:18-cv-00464-MJP
 1 INSURANCE COMPANY, an Illinois
   company; CONTINENTAL CASUALTY
 2 COMPANY, an Illinois company;
   FARMERS INSURANCE EXCHANGE, a
 3 reciprocal insurance company; GREAT
   AMERICAN INSURANCE COMPANY, an
 4 Ohio company; MT HAWLEY
   INSURANCE COMPANY, a Nebraska
 5 company; PACIFIC INSURANCE
   COMPANY, LIMITED, a Connecticut
 6 company; RLI INSURANCE COMPANY, an
   Illinois company; SAFECO INSURANCE
 7 COMPANY OF AMERICA, a New
   Hampshire company; STATE FARM FIRE &
 8 CASUALTY COMPANY, an Illinois
   company; TRANSCONTINENTAL
 9 INSURANCE COMPANY, a New York
   company; TRANSPORTATION
10 INSURANCE COMPANY, an Illinois
   company; WESTCHESTER FIRE
11 INSURANCE COMPANY, a Pennsylvania
   company,
12
                         Third-Party Defendants.
13
14         Defendant and Third-Party Plaintiff Commonwealth Insurance Company of America
15 (“Commonwealth”) and Third-Party Defendant Great American Insurance Company

16 (“GAIC”) hereby stipulate to an extension of time for GAIC to answer or otherwise respond
17 / / /

18 / / /
19 / / /

20 / / /

21 / / /

22 / / /
23 / / /

24 / / /

25 / / /

26 / / /

     STIPULATED MOTION TO EXTEND TIME TO FILE ANSWER FOR         Page 2
     THIRD-PARTY DEFENDANT GREAT AMERICAN INSURANCE
     COMPANY- No.: 2:18-cv-00464-MJP
 1 to Commonwealth’s Third Party Complaint. The current deadline for the response is

 2 October 23, 2018. The parties agree to extend that deadline to November 21, 2018.

 3        DATED: October 17, 2018

 4   IT IS SO STIPULATED:

 5   LANE POWELL PC                               BULLIVANT HOUSER BAILEY PC

 6
     By /s/ Stephania Denton (w/permission)       By /s/ John A. Bennett
 7     Stephania Denton, WSBA #21920                John A. Bennett, WSBA #33214
       E-Mail: dentons@lanepowell.com               E-Mail: john.bennett@bullivant.com
 8
     Attorneys for Defendant/Third-Party          Attorneys for Third-Party Defendant Great
 9   Plaintiff Commonwealth Insurance             American Insurance Company
     Company of America
10

11

12        IT IS SO ORDERED.

13        DATED this 23rd day of October, 2018.

14

15


                                              A
16
17

18                                            The Honorable Marsha J. Pechman
                                              United States Senior District Court Judge
19

20

21

22
23

24

25

26

     STIPULATED MOTION TO EXTEND TIME TO FILE ANSWER FOR          Page 3
     THIRD-PARTY DEFENDANT GREAT AMERICAN INSURANCE
     COMPANY- No.: 2:18-cv-00464-MJP
 1                                   CERTIFICATE OF SERVICE

 2            I hereby certify that on October 17, 2018, the foregoing was electronically filed with
 3 the Clerk of the Court using the CM/ECF system which will send notification of such filing

 4 to all counsel of record.
 5            DATED this 17th day of October, 2018.
 6                                                BULLIVANT HOUSER BAILEY PC

 7
                                                  By /s/ John A. Bennett
 8                                                  John A. Bennett, WSBA #33214
                                                    E-Mail: john.bennett@bullivant.com
 9
                                                  Attorneys for Third-Party Defendant Great
10                                                American Insurance Company
11   4818-3017-9193.1

12

13
14

15

16
17

18
19

20

21

22
23

24

25

26
      CERTIFICATE OF SERVICE- No.: 2:18-cv-00464-MJP                   Page 1     Bullivant|Houser|Bailey PC
                                                                                  300 Pioneer Tower
                                                                                  888 SW Fifth Avenue
                                                                                  Portland, Oregon 97204-2089
                                                                                  Telephone: 503.228.6351
